Exhibit 10.19

TESCO CORPORATION

SHORT TERM INCENTIVE Plan EMT

2009

The Tesco Corporation Short Term Incentive Plan (“STIP”) is a compensation plan
designed to motivate participating employees of TESCO and its affiliates to work
as a team to accomplish the overall profitability goals of TESCO, as well as
provide incentive to each individual to meet his or her business unit, business
line and personal objectives.

The STIP is approved by the Board of Directors of TESCO and is reviewed annually
and may be modified or discontinued in the sole discretion of the Board of
Directors. The STIP for calendar year 2009 has been approved by the Board of
Directors as set forth below.

Plan Parameters

In order to reward employees for individual performance, taking into account
Company financial objectives, the STIP is structured with two specific areas to
measure performance:

 

 

•

 

Financial Objectives: Return on Capital Employed (“ROCE”)1

 

  •  

Personal Objectives: Individual performance against established objectives

The following formula applies to employees covered by the 2009 STIP:

 

  •  

The incentive is expressed as a percentage of base salary, with the targets and
percentage allocations approved by the Board of Directors.

 

  •  

30% of the incentive is based on ROCE. No payout of financial objectives will be
made if ROCE is equal to or less than 16%. At 23% ROCE there will be 100% payout
of the financial portion of STIP.

 

  •  

70% of the incentive is based on achievement of personal objectives. The
personal goals, if met, will be paid regardless of the Company’s financial
objective accomplishments.

Executive Management Team (“EMT”) members who qualify will have an additional
multiplier applied to their STIP payout, based on an additional
earnings-per-share (“EPS”) target. After calculating financial ROCE performance
and personal objectives, a payout will be reached that

 

1

For purposes of these awards:

“Return On Capital Employed” or “ROCE,” for each calendar year shall be
calculated as: Pre-tax Operating Income ÷ Invested Capital

“Pretax Operating Income” for each calendar year means Earnings Before Interest
and Taxes (does not include interest income, interest expense, foreign exchange
gains or losses and other items of income or expense properly classified below
the “operating income” line of the Company’s income statement).

“Invested Capital” for each calendar year shall be calculated as the average of:

(Shareholders’ Equity + Interest Bearing Debt* - Cash) on January 1

and

(Shareholders’ Equity + Interest Bearing Debt* - Cash) on December 31

 

* Including capital leases.



--------------------------------------------------------------------------------

is the sum of these two percentages. This will be multiplied by an EPS-based
factor between 1.0 and 2.0. If TESCO’s 2009 EPS is less than $1.00, the multiple
will be 1.0. If TESCO’s 2009 EPS is equal to or greater than $1.50, the multiple
will be 2.0. The multiple will be linearly interpolated for EPS results between
$1.00 and $1.50.

Objectives and Payout:

 

  •  

Calculations are based on employee’s aggregate base salary earned during the
program year.

 

  •  

The Board of Directors will approve the payouts of each member of the EMT and
review and approve the remaining STIP participant payouts as a group.

 

  •  

The incentive payout will be made in the payroll currency of the plan
participant.

 

  •  

Payout is made no later than March 15 of the following year. STIP payouts are
based on audited financial results.

Employment Status

 

  •  

Employees entering the plan during the year will have their STIP payout
calculated using their aggregate base salary earned while in the plan.

 

  •  

Employees terminated for cause or resigning at any time prior to December 31,
2009 will not receive any payment under the STIP.

 

  •  

Employees terminated at any time prior to September 30, 2009 will not receive
any payout under the STIP. If terminated, except for cause, in the fourth
quarter, their payout will be calculated using their aggregate base salary
earned while in the plan, dependent on all plan parameters being met.

 

  •  

Employees terminated or resigning from the Company after December 31, 2009, but
before the payout date, will receive their payout in accordance with the STIP at
the same time as other recipients.

 

  •  

The Company reserves the right to modify responsibilities and positions as may
be required from time to time. Such modifications may result in the future
ineligibility of an employee for participation in the STIP. In such cases, any
earned incentive will be calculated using their aggregate base salary earned
while in the plan.

Death, Disability and Retirement

 

  •  

If an employee’s employment status changes due to death, disability or
retirement (at normal retirement age) his or her STIP payment will be calculated
using their aggregate base salary earned while in the plan.

 

EMPLOYMENT AGREEMENT   Page 18